DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
 
Response to Amendment
Arguments/Remarks (5/13/2022) amended claims 1-18.   
Amended claim 7 overcomes previous objection, hereby withdrawn.  
Claims 1-18 are currently pending in this office action.

Response to Arguments
Applicant’s arguments (5/13/2022) with respect to rejection of claims 1-18 under 35 USC 101 have been fully considered and are not found persuasive.  
     Re applicant arguments (pgs 12-14), response is as follows:
    Applicant asserts (pgs 12, 13) the claims do not recite an abstract idea…recite specific implementation of a practical application on how to use AI to instantly determine a session-specific value that is not possible to achieve by using a routine and conventional computer system…, highly specific way uses specific computer techniques to achieve a new functionality that can only be offered in online setting…
   Examiner respectfully does not find these arguments persuasive. The claims do not recite a mathematical process.  Under 35 USC 101, the claim limitations are recited as process steps that determine an offer(value) that is provided to a user in the hopes that the user will complete a session that involves items on a checkout page.  Multiple steps of the claim present the process used to determine a value - e.g., using gathered information such as products previously bought, frequency of purchases, etc. – with a high probability of influencing the user to complete a purchase at a checkout page.  The value presented has a maximum probability of acceptance and therefore completion of the checkout (as determined by evaluating a model that has gathered information as inputs). The claim limitations therefore recite a mental process as multiple steps recite the evaluating of received data (as relating to completion of a sale/purchase. (see detail below)  
   Contrary to applicant assertions, a determination of a mental process does not depend on recitations of technology such as, e.g., API and machine learned model.  The identification of an abstract idea first of all excludes such technology as related to a determination of a mental process.  Such limitations would be evaluated as additional elements as relative to either a practical application or significantly more.  That the claims recite that artificial intelligence is used to determine a value is evaluated as an additional element and found to merely be implementing the abstract idea using this computer software (AI) (MPEP 2106.05(f). The other computer components – online system, third party system (i.e., computers), (user) device - are identified as generic computer components used to transmit/receive or evaluate data (see, e.g., specification, paras 5,6, 18-21).  Also recited is machine learned model (e.g., paras 7). That a determination of a probability incorporates information about a current order and previous orders in a machine learning model is merely a recitation of analysis of data using (machine learning) software as associated with determining a value, where the determination of the value is a part of the abstract idea. 
   Further, regarding recitations of API (para 19), nothing is evident in the claims re applicant assertion about API calls as a practical application.  API (Application Programming Interface) is a software intermediary that allows two applications/machines to talk to each other – e.g., the messenger that delivers a request to a provider that you're requesting it from and then delivers the response back to you.  An API is essentially a set of rules that dictate how two machines talk to each other. Some examples of API-based interactions include a cloud application communicating with a server, servers pinging each other, or applications interacting with an operating system. Whenever you use an app on your phone or computer or log onto Twitter or Facebook, you’re interacting with several different APIs behind the scenes. Nearly all businesses that use any kind of modern technology use APIs at some level to retrieve data or interact with a database for customers to use.  In the claims, the applicant recites API/API calls that merely communicate messages between the components of a system – the online system, a third party and a user device.  Such functionality appears to be normal functioning for APIs, as opposed to any improvement in computer functionality associated with the claimed process. Further, the specification does not appear to describe such alleged improvement that leads a computer to perform a function not previously performable by a computer.  
   Accordingly, rejection of claims 1-18 under 35 USC 101 is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
   Claim 1 and 10 recite, in the 4th limitation describing API call, “the code instructions causing the user device to automatically generate the API call to reach the online system.”  The written description does not support this limitation, rather it states in paragraph 25 – “Executing the API calls included in the checkout page allows the client device 110 to transmit information identifying the purchase to the online system 140 (or to the third-party merchant system 130,…” This is just an explanation of the API call functioning, and not evidence of an automatic generation of such call.  
   Dependent claims 2-9 and 11-18 are similarly rejected because they do not cure the deficiencies of claims 1 and 10, from which they respectively depend. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      Re claims 4-6 and 13-15:  The claims are rendered indefinite because the phrase “the client device” – recited in claim 4 as depending from claim 1 and in claim 13 as depending from claim 10 - lacks sufficient antecedent basis in the claims.  
   Further, the claims recite “user device” in the amended 4th limitations of claims 1 and 10.  Examiner notes that the written description contains multiple recitations of “client” device – e.g., at least paras 18-25, but no recitation of “user device.”  However, the body of the written description “client device,” as being used by a user (see, e.g., paras 19, 21, 22).  It Is not clear whether this user device is intended to be the same as or different from the client device, as applicant does not provide a definition/description of a “user device.” Correction to consistent claim language as regards description of this  device(s) is required.  
   Dependent claims 5, 6 and 14,15 are similarly rejected because they do not cure the deficiencies of claims 4 and 13, from which they respectively depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (an abstract idea) and does not recite additional elements that are indicative of a practical application or that are sufficient to amount to significantly more than the judicial exception.   

Step 1
    Applying Step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-9)  and a computer program product system comprising a non-transitory computer readable storage medium (claims 10-18).  (Step 1: Yes) Therefore, we proceed to Step 2A, Prong 1.


Step 2A Prong 1
   Claim 1 is considered representative of the claimed invention. 
   Claim 1 recites an abstract idea, as follows: 
     receiving,…one or more criteria for determining a session-specific value;
     …
     receiving…information describing a user…, the information describing the user including characteristics of the user and characteristics of one or more prior browsing sessions associated with the user;
    receiving… information describing a collection of items fixed at the checkout page regarding a current session, the information including characteristics of the
items in the collection of the current session;
   determining,…, a probability of each of one or more candidate session-specific values causing the user to complete the current session, determining the probability of each of one of more candidate session-specific values…comprising applying a…model to characteristics of the user, characteristics of one or more prior browsing sessions associated with the user, and the characteristics of the items in the collection of the current session, the one or more candidate session-specific values being specific to the collection of items of a current session fixed at the checkout page;
    selecting,…, the session-specific value having a maximum probability of the user completing the current session…, wherein probabilities of the user completing the current session are determined by the…model based at least on session-specific information…;
   receiving,…, an indication…that the current session is completed,
  … 
   creating a data entry associating the session-specific value with the third-party…; and
    transmitting…in the checkout page, information describing the session-specific value…for display on a session-complete confirmation page displayed to the user…

   The claim limitations are recited as process steps that determine, based on evaluation of gathered data, a value representing a maximum probability of a user completing a session, where the session includes a checkout page of items for purchase.  Multiple steps of the claim present the process used to determine a value - e.g., using gathered information such as products previously bought, frequency of purchases, etc. – with a high probability of influencing the user to complete a purchase at a checkout page.  The value presented has a maximum probability of acceptance and therefore completion of the checkout (as determined by evaluating a model that has gathered information as inputs). The claim limitations therefore recite a mental process as multiple steps recite the evaluating of received data (as relating to completion of a sale/purchase) and also commercial activity as activities associated with sales are being undertaken.  The mere nominal recitation of generic computer components (online system, merchant system, client device, API) does not necessarily restrict the claim form reciting an abstract idea. Thus, the claim 1 recites an abstract idea. (Step 2A Prong 1: Yes) 

Step 2A Prong 2
    This judicial exception is not integrated into a practical application because the  additional elements – online system, third party system, (user) device,  API – result in no more than simply applying the abstract idea using generic computers/software recited at a high level of generality (see specification, e.g., paras 18-21, fig 1, 2). The one or more computing devices receive and analyze data, communicate with each other (transmitting information using API).  Each of these additional elements, individually or in combination, amounts to no more than merely using these computer components/software as tools to facilitate the abstract idea (See e.g., MPEP §2106.05(f)).  Thus, these additional elements do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application.   (Step 2A Prong 2: No)

   This judicial exception is further not integrated into a practical application because the  additional limitations – 
   creating a data entry associating the session-specific value…; and
   transmitting,…as a response…in the checkout page, information describing
the session-specific value…for display on a session-complete confirmation page displayed to the user…
recite insignificant extra-solution activity of merely storing or transmitting (either sending or receiving) and displaying information. (MPEP 2106.05(g)). Hence, these additional limitations, considered individually and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea. (Step 2A-Prong 2:  No)

   The claim further recites 
   providing an application programming interface (API)…;
   receiving an API call… the API call being part of code instructions that are included in a checkout page…, the code instructions…to generate the API call…
     API (Application Programming Interface) is a software intermediary that allows two applications/machines to talk to each other – e.g., the messenger that delivers a request to a provider (i.e., the call) that you're requesting it from and then delivers the response back to you.  These limitations recite the use of software to communicate between computer entities, which is merely reciting use of computer (software) as a tool to facilitate the abstract idea (MPEP 2106.05(f).    Thus, these additional limitations do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application. (Step 2A Prong 2: No)  

 Step 2B   
    As discussed above with respect to integration of the abstract idea into a practical application (Step 2A, Prong 2), the additional elements – online system, third party system, (user) device, API - do not add significantly more to the exception.  The additional elements amount to no more than instructions to apply the exception using generic components.   Merely “applying” the exception using generic computer components fails to provide an inventive concept.  These additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception. Therefore the claim is not patent eligible. (Step 2B: NO)
   Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B: 
  creating a data entry associating the session-specific value…; and
   transmitting,…as a response…in the checkout page, information describing
the session-specific value…for display on a session-complete confirmation page displayed to the user…
    As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not amount to significantly more than the abstract idea, because the courts have found the concepts of mere data storing or transmitting (either sending or receiving)or displaying information to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). (Step 2B: No)
   For the above-cited reasons, claim 1 is not patent eligible under 35 USC 101.  
   Similar arguments are applicable to independent claim 10, which recites limitations that are substantially similar to those of claim 1.  Therefore, the claim is rejected under a similar rationale as claim 1 described above.    



Dependent claims 2-9 and 11-18 are also rejected under 35 U.S.C. 101.
     Dependent claims 7-9 further define the abstract idea by describing information (user characteristics, browsing session information, criteria foe determining the session specific value).  
   Claims 2-6 recite additional limitations that describe transmitting a message and the content of that message.  The language recites insignificant extra-solution activity of merely transmitting (either sending or receiving) information. (MPEP 2106.05(g)). Hence, these additional limitations, considered individually and in combination, do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
    Claim 4 also recites an additional element – (client) device – used to transmit information as the user device of claim 1, for which similar arguments are applicable.     
   In sum, the additional elements recited in claims 2-9, when considered both individually and as an ordered combination, do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea.   
   The limitations of claims 11-18 are similar to the limitations of claims 2-9, respectively.  Therefore, similar arguments are applicable to claims 11-18  as were applied to claims 2-9.  The claims are therefore rejected under 35 USC 101.
    For the reasons cited above, claims 1-18 are not patent eligible under 35 USC 101.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shanbhag et al. (U.S. 2021/0323682) – behavioral modeling to optimize cart conversion 
Miller et al. (U.S. 2020/0160368) – analyzing user interactions to identify at least one offer associated with at least one item available for purchase
Lurie et al. (U.S. 2018/0114245) – providing instant rebates before a transaction is completed
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696